Citation Nr: 0607659	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-01 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  During the pendency of the veteran's 
appeal, his claims file was transferred to the RO in St. 
Petersburg, Florida.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a rating 
decision dated in August 2001.  The veteran did not perfect 
an appeal and the decision became final.

2.  Evidence added to the record since the August 2001 rating 
decision is new, it relates to an unestablished fact 
necessary to substantiate the claim, it is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and it raises a reasonable possibility of substantiating the 
claim.




CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for PTSD has been 
received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran originally submitted a claim for entitlement to 
service connection for PTSD in August 2000.  His claim was 
denied by way of a rating decision dated in August 2001.  He 
did not appeal and the decision became final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2005).  As a result, service connection 
for PTSD may now be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 2001 RO 
decision consisted of the veteran's service medical records 
(SMRs), a letter from M. S., of Odyssey House Inc., dated in 
February 1983, VA hospital summaries and medical records for 
the period from November 1987 to June 2001, and statements 
from the veteran.  

The SMRs do not reflect any treatment for a diagnosed 
psychiatric disorder during service.  The veteran was seen in 
January 1971 where he was assessed as having a personality 
disorder.  He was given Thorazine.  His March 1971 discharge 
examination was negative for any reference to a psychiatric 
condition.

The letter from M. S. reported that the veteran was treated 
for substance abuse and a personality disorder beginning in 
August 1975.  

The VA records show that the veteran was treated for alcohol 
dependence beginning in 1984.  Additional VA records show 
that the veteran was treated in residential programs for 
substance abuse and PTSD from June 2000 to August 2000.  A 
Vietnam Survivors' Group Screen, dated in August 2000, 
reviewed the veteran's claimed stressors, to include a rocket 
attack on his unit.  

The veteran submitted a stressor statement in December 2000.  
He listed several anecdotal events.  He reported that a 
friend had shot a Vietnamese civilian and that another friend 
had struck a civilian with a rifle butt.  He also said that 
he was physically and sexually assaulted.  Finally, the 
veteran said he may have killed a monk while on guard duty.

The RO denied his claim in August 2001.  The RO noted that, 
although the veteran had been diagnosed with PTSD, he had not 
submitted stressors that were capable of verification as 
there were no dates, names, or units listed.  

The veteran submitted a request to have his claim 
reconsidered in October 2001.  Evidence associated with the 
claims file since the August 2001 RO decision includes three 
letters from VA psychologists, received in December 2001, 
excerpts from the veteran's military records showing his unit 
assignments and dates of assignment, VA treatment records for 
the period from June 2000 to July 2002, hearing transcript 
for a Decision Review Officer (DRO) hearing in January 2004, 
hearing transcript for a Travel Board hearing in September 
2005, excerpts from an Air Force publication, received at the 
September 2005 hearing, and an updated stressor statement 
from the veteran.

With the exception of some duplicate VA medical records, all 
of the evidence is new to the record.  The VA records show 
the veteran with continued treatment for PTSD.  The letters 
from the VA psychologists all attest to the veteran having 
PTSD that can be related to his military experiences while 
serving in Vietnam.  One psychologist, a Dr. B, made 
reference to several of the veteran's stressors, to include 
his being subject to rocket and mortar attacks.

The veteran provided additional information regarding his 
stressors.  He identified his unit as Communications Company, 
5th Communications Battalion, 3rd Marine Division serving in 
Danang.  He also gave a period of approximately October 1969 
to March 1970 for his service in Vietnam.  His stressors 
consisted of information regarding his being physically 
assaulted and threatened with a knife, being sexually 
assaulted, and witnessing the shooting of a civilian.

The veteran's service record entries reflect that he served 
onboard the USS Cambria, LPA 36, from March 1969 to August 
1969.  He was later transferred to Danang and served in 
Vietnam from October 1969 to February 1970.  He served as a 
field radio operator during his service in Vietnam.

The veteran provided additional information regarding his 
previously claimed stressors at his January 2004 hearing.  
The veteran also described an additional stressor of being in 
a Quonset hut during a rocket attack and a hut near his was 
struck.  He testified regarding an event that took place in 
Japan where several people were killed.  He said the event 
took place at Camp Fuji.  The veteran further related that 
the ship he was on was involved in a collision during the 
night while cruising in the Mediterranean Sea. 

The RO attempted to obtain morning reports for the USS 
Cambria to verify the collision but was unsuccessful.  

The veteran also testified regarding his stressors at his 
hearing in September 2005.  The veteran said that he was 
subject to a rocket attack while assigned to an air base at 
Danang.  He thought the event occurred between October and 
December 1969.

The veteran submitted an excerpt from an Air Force 
publication, Air Base Defense in the Republic of Vietnam, 
1961-1973.  The excerpt showed that the Danang Air Force base 
was attacked and struck by rockets/mortars on December 12, 
1969.  An aircraft was damaged.  No personnel causalities 
were reported.  

The personnel records for the veteran are material in that 
they document his being onboard the USS Cambria in 1969.  
They also show him as being at Camp Fuji in September 1970.  
The letters from the psychiatrist, especially the letter from 
Dr. B., are also material in that they provide a specific 
assessment of the veteran's history, treatment, claimed, but 
unverified, stressors, and diagnoses of PTSD.  The veteran's 
testimony regarding the ship collision is also material as it 
provides a new stressor that is capable of being verified in 
light of his personnel records as does the Camp Fuji 
incident.  A proper search for records was not conducted in 
that morning reports would not be used by the Navy to record 
a ship collision.  A deck log entry, at a minimum, would be 
expected.  The information regarding the attack on the Air 
Force base in Danang also is material in that it shows that 
an area near the veteran, if not his actual location, was 
attacked at a time he was in Danang.  The veteran's unit was 
not known at the time of the last rating decision and he did 
not claim a rocket attack in his previous stressor statement.  
The new and material evidence submitted raises a reasonable 
possibility of substantiating the claim for service 
connection.  The veteran's claim is reopened.



ORDER

New and material evidence has been received sufficient to 
reopen a claim of service connection for PTSD, to this 
extent, the appeal is granted.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); see also 38 C.F.R. § 3.304(f) (2005).  The decision 
in Cohen also established that the adequacy of a stressor to 
warrant a diagnosis of PTSD is a medical determination, not a 
factual determination to be made by adjudicators.  See Cohen, 
10 Vet. App. at 142.

The veteran's service personnel records show that he served 
in the Republic of Vietnam from October 1969 to February 
1969.  He also was deployed onboard the USS Cambria from 
March 1969 to August 1969.  

The veteran has alleged several stressors involving incidents 
that are anecdotal in nature and difficult to verify.  He has 
reported the shooting death of a Vietnamese civilian by 
another member of his unit.  However, he said that the matter 
was not reported to authorities or investigated.  He also 
noted that the same member of his unit clubbed a different 
Vietnamese civilian in the face with a rifle butt.  Again, 
the incident was not reported to authorities.

The veteran further alleged that he was the subject of a 
physical attack by white Marines/soldiers because of his 
friendship with African-Americans.  He said this attack was 
not reported.  The veteran said that he was sexually 
assaulted one evening.  He testified regarding the 
circumstances of the assault in January 2004.  The veteran 
said that he did not report this assault.  Finally, the 
veteran described a racial incident that resulted in the 
deaths of three service personnel at Camp Fuji in 1970.  

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
See 38 C.F.R. § 3.304(f)(3).  The veteran was never requested 
to provide specific information regarding his physical and 
sexual assaults that would allow for other means of 
verification.  The veteran's stressors involving his personal 
and sexual assaults require additional development to comply 
with the pertinent regulation.

The veteran has also provided information regarding a ship 
collision while he was deployed on the USS Cambria.  
Information obtained from the Internet shows that the ship 
was involved in a collision with the USS Shadwell (LSD 15), 
approximately July 8, 1969, near Malta.  The service records 
show the veteran to be on the ship at that time.  A search 
for deck log entries pertaining to the collision should be 
conducted.  

The veteran has given information regarding the deaths of 
three service personnel that should be capable of 
verification.  He said this occurred at Camp Fuji in 1970.  
His service personnel records reflect that he was at Camp 
Fuji from September 1970 to October 1970.  The veteran should 
also be requested to provide information as to his 
involvement or witnessing of this event.  

The veteran testified in January 2004 that he was in receipt 
of Social Security Administration (SSA) disability benefits.  
He said that the benefits were in part because of anxiety 
disorder.  Any pertinent evidence associated with his SSA 
disability claim must be obtained to assist the veteran in 
supporting his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran in 
order to request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his PTSD since July 2002.  After securing 
the necessary releases, the RO should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran that have not been previously 
secured, and associate them with the 
claims file.  

2.  The RO should obtain for the record 
copies of any available records 
associated with the veteran's claim for 
SSA disability benefits.

3.  The veteran should be contacted and 
requested to provide specific information 
regarding his claimed stressors.  The 
veteran should include the unit he was 
assigned to, and where his unit was 
serving at the time of the alleged 
stressors if different than the 
information previously of record.  The 
veteran should be advised that if he is 
not specific in describing his stressors, 
verification from official sources may 
not be possible and that could adversely 
affect his claim.  The Board notes that 
the veteran has previously testified, and 
his service personnel records show, that 
he was assigned to a Communications 
Company, 5th Communications Battalion, 3rd 
Marine Division during his service in 
Vietnam.  His other unit assignments are 
noted in the service personnel records in 
his claims file.

4.  The RO should also inform the veteran 
that, with regard to his claim of an in-
service personal assault, evidence from 
sources other than service records may 
corroborate his account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, mental 
health counseling centers, hospitals, or 
physicians; and statements from family 
members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.

5.  The RO should prepare a summary of 
all the claimed stressors that have been 
reported.  The RO should then prepare a 
request to the Marine Corps University 
Archive, or the U. S. Army and Joint 
Services Records Research Center (JSRCC) 
(formerly Center for Unit Records 
Research (CURR)), or both, as 
appropriate, citing to the veteran's 
claimed units, events at that unit and 
dates.  

6.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, what was 
the nature of the specific stressor or 
stressors.  If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.

7.  If the RO finds that the veteran has 
a verified stressor, he should be 
scheduled to undergo a VA psychiatric 
examination.  The RO must provide the 
examiner with the report of the verified 
stressor or stressors described above, if 
any, and the examiner must be instructed 
that only these events may be considered 
for the purpose of determining whether 
exposure to a stressor in service has 
resulted in PTSD.  The examiner is 
requested to review the records on file 
and specifically indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
If a diagnosis of PTSD is deemed 
appropriate, the examiner must comment 
upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be 
established.  The report of the 
examination should include complete 
rationale for all opinions expressed

8.  After completing any additional 
necessary development, the RO should re-
adjudicate the issue on appeal.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


